Opinion issued July 14, 2006











     





In The
Court of Appeals
For The
First District of Texas




NO. 01-06-00555-CV




IN RE HOLLEY KINGS LAKE, INC., RONALD R. HOLLEY, 
AND KINGS LAKE ESTATES, LTD., Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
           Relators, Holley Kings Lake, Inc., Ronald R. Holley, and Kings Lake Estates,
Ltd., have filed a petition for writ of mandamus asking this Court to direct respondent
to order a dismissal of the underlying suit based on a motion for non-suit filed by the
real parties in interest, Bhagvan R. Malladi, Kalvakuntla Laxman, and Sarma S.
Challa.
  
          We deny the petition for writ of mandamus.PER CURIAM
          Panel consists of Justices Keyes, Alcala, and Bland.